Citation Nr: 0206611	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  94-40 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of malaria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.    

The Board notes that in October 1996 and December 1998 
decisions, the Board remanded this case for additional 
development.  The case has been returned to the Board and is 
ready for appellate review. 


FINDINGS OF FACT

1.  The appellant does not have PTSD attributable to military 
service or any incident incurred therein.  

2.  In an August 1987 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
malaria.  There is no evidence of record showing that the 
appellant subsequently filed a notice of disagreement (NOD).

3.  In October 1992, the appellant requested that his claim 
for service connection for the residuals of malaria be 
reopened.  

4.  Evidence added to the record since the RO's August 1987 
rating action, including outpatient treatment records from 
the VA Medical Center (VAMC) in Kansas City, from October 
1990 to January 1994, a May 1999 VA examination, and hearing 
testimony, does not bear directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
appellant currently suffers from the residuals of malaria), 
and, when considered alone or together with all of the 
evidence, both old and new, has no significant effect upon 
the facts previously considered.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (1997 & 2001).   

2.  The August 1987 rating action, which denied the 
appellant's claim for service connection for malaria, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001).  

3.  The evidence received since the August 1987 rating action 
is not new and material, and the claim for this benefit is 
not reopened.  38 U.S.C.A. § 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
PTSD

I.  Factual Background

The appellant's service medical records show that in April 
1969, the appellant underwent a pre-induction examination.  
At that time, in response to the question as to whether the 
appellant had ever had or if he currently had any nervous 
trouble of any sort, he responded "yes."  The examining 
physician noted that the appellant suffered from "mild 
nervousness," with no sequela.  The appellant was clinically 
evaluated as normal for psychiatric purposes.  The remaining 
records are negative for any complaints or findings of any 
psychiatric disabilities, including PTSD.  The appellant's 
separation examination, dated in July 1971, shows that at 
that time, the appellant was clinically evaluated as normal 
for psychiatric purposes.   

The appellant's DD 214, Certificate of Release or Discharge 
from Active Duty, shows that he served in the Army from 
September 1969 to August 1971.  The appellant's Military 
Occupational Specialty (MOS) was as "supply."  He received 
the Vietnam Service Medial, National Defense Service Medal, 
Vietnam Campaign Medal, Marksman M-16, and Sharpshooter M-14.  

The appellant's personnel records reflect that he was 
stationed in Vietnam from February 12, 1970 to December 25, 
1970.  The records show that from February 21, 1970 to July 
15, 1970, the appellant served in the Headquarters and 
Headquarters Battery (HHB) of the 1st Battalion, 8th 
Artillery, 25th Infantry, and his MOS during that period of 
time was as a supply clerk.  The records further reflect that 
from July 16, 1970 to December 25, 1970, the appellant served 
in the C Battery, 1st Battalion, 8th Artillery, Headquarters 
25th Infantry, and that during that period of time, his MOS 
was as a cannoneer. 

A VA Hospital Summary shows that the appellant was 
hospitalized from February to April 1972.  Upon admission, it 
was noted that the appellant had recently been incarcerated 
after striking his parents and threatening to kill them.  The 
appellant's parents stated that the appellant had quit school 
when he was 16 and was drafted at age 19.  According to the 
appellant's parents, the appellant did well in the military 
and had received several citations including the Bronze Star 
and Purple Heart.  The appellant's parents indicated that 
after the appellant's discharge and return home, he appeared 
different and was "an angry young man."  Upon mental status 
evaluation, the appellant's speech was under-productive, 
rational, goal-directed, and very concrete.  His affect was 
flat and almost one of indifference.  Thought content 
centered on stomach trouble and joblessness, which he felt to 
be the cause of his troubles.  He denied any hallucinations, 
or paranoid or referential ideation.  There was some semi-
delusional thinking relating to his "nervous" problem, due 
to an allergy to Penicillin.  The appellant did not appear to 
be homicidal or suicidal.  Upon his discharge, he was 
diagnosed with passive aggressive personality.  

In a May 1972 rating action, the RO denied the appellant's 
claim of entitlement to service connection for a nervous 
condition.  At that time, the RO determined that the 
appellant's diagnosed passive-aggressive personality was a 
constitutional or development abnormality and not a 
disability under the law.   

A private psychiatric assessment from the Tri-County 
Community Mental Health Services, dated in December 1992, 
shows that at that time, the appellant underwent a 
psychiatric evaluation.  The appellant complained of anxiety 
and depression, and he indicated that he had nightmares and 
war flashbacks.  He noted that he had a great deal of 
irritability and reported that he was trying not to drink to 
cope with his problems.  According to the appellant, he had 
not had anything to drink for 14 months.  The appellant 
stated that he also had a history of drug use to cope, 
including marijuana, but that he had not used drugs in the 
recent past either.  He indicated that he had thoughts of 
wanting revenge and relived thoughts of torturing the enemy.  
The appellant stated that his father was abusive to him and 
his mother while growing up.  He also revealed that his 
father exposed him to child pornography and that as an adult, 
he had gotten into legal trouble associated with that.  

Upon mental status evaluation, the appellant was alert, 
oriented, and in no acute distress.  He had poor grooming and 
hygiene.  The appellant seemed to have a very controlled 
affect, and his intellect was in the average range.  His 
recent and remote memory appeared intact.  He denied any 
suicidal or homicidal ideation.  The assessment was of the 
following: (Axis I) (1) rule out PTSD, (2) dysthymic 
disorder, (3) history of mixed substance abuse, (Axis II) 
mixed personality disorder, and (Axis III) history of polio 
and lymphoma, according to the appellant.  The examining 
physician recommended that the appellant start taking 
medication in order to help decrease his depression and 
anxiety.   

In February 1993, the RO received an incomplete copy of a 
private pre-trial examination report.  The report, dated in 
October 1991, shows that the appellant had been charged with 
pointing a shotgun at a Mr. M.B. in April 1991, and 
possessing child pornography in July 1991.  Regarding those 
charges, it was noted that the issues of competency to stand 
trial, need for psychiatric hospitalization, and competency 
at the time of the alleged crime, were being raised due to 
the appellant's prior history of mental treatment and 
socially unusual or odd behavior.  Thus, the appellant 
underwent a psychiatric examination.  Following the mental 
status evaluation, which does not appear to have been 
associated with the claims file, the appellant was diagnosed 
with the following: (Axis I) (1) dysthymia (depressive 
neurosis), secondary, early onset, (2) PTSD, (3) alcohol 
abuse, (Axis II) personality disorder not otherwise 
specified, (Axis IV) severe psychosocial stressors; enduring 
circumstance of unemployment and poverty, and (Axis V) 
moderate difficulty in social functioning. 

In April 1993, the RO received outpatient treatment records 
from the Kansas City VAMC, from October 1992 to March 1993.  
The records show that in January 1993, the appellant was 
treated after complaining of flashbacks and nightmares.  At 
that time, he indicated that he had been having flashbacks 
since 1972.  He noted that he felt anxious, restless, and 
nervous in crowds.  According to the appellant, he had been 
abused as a child by his father.  The assessment was of 
"PTSD-childhood, possibly Vietnam, possibly schizophrenia, 
possibly borderline and other personality disorders."  The 
records further reflect that in February and March 1993, the 
appellant was diagnosed with PTSD, childhood related.  In 
March 1993, it was also noted that the appellant had possible 
schizo-affective disorder.  

In June 1993, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
one of his friends, a Mr. J.C., was killed in Vietnam.  

In January 1994, the RO received additional outpatient 
treatment records from the Kansas City VAMC, from October 
1990 to January 1994.  The records show that the appellant 
was hospitalized from August to September 1993.  Upon 
admission, it was reported that the appellant had been 
transferred from another facility for treatment for alcohol 
addiction.  During the appellant's hospitalization, it was 
noted that the appellant was being followed by the "PCT 
clinic" on an outpatient basis for PTSD.  The appellant was 
discharged irregularly after going on pass and not returning 
to the ward.  Upon his discharge, he was diagnosed with the 
following: (Axis I) (1) alcohol dependence, (2) PTSD, (3) 
dysthymia, (4) agoraphobia.  

In February 1994, the RO received outpatient treatment 
records from the Leavenworth VAMC, from February 1972 to July 
1977.  The records show intermittent treatment for the 
appellant's psychiatric disorders.  According to the records, 
the appellant was hospitalized from May to July 1972.  Upon 
admission, he was diagnosed with an inadequate personality 
with some social maladjustment.  Upon his discharge, he was 
diagnosed with an adjustment reaction of adult life.   

In October 1994, the appellant's mother submitted a statement 
in support of the appellant's contentions that he had 
developed PTSD due to his experiences in Vietnam.  

In March 1995, a hearing was conducted at the RO.  At that 
time, the appellant's mother submitted a newspaper clipping, 
allegedly from the Platte County Paper, dated in 
approximately 1970, which showed that the appellant had been 
awarded the Bronze Star for action in Cambodia.  According to 
the newspaper clipping, the appellant had directed artillery 
fire and carried ammunition to various artillery 
installations during the Cambodian operation.  The appellant 
testified that he had served in Vietnam for 10 months and 
that he was primarily stationed in Cu Chi and Tay Ninh City.  
(Transcript (T.) at page (pg.) 2).  He stated that he was 
also at "Bearcat" and that he was stationed in Cambodia.  
(Id.).  The appellant indicated that his MOS was as a 
cannoneer and that in that capacity, he would load and unload 
the cannon.  (Id.).  According to the appellant, he received 
a paper citation for engaging in a fire fight around the 
perimeter with the enemy.  (T. at pages (pgs.) 2 & 3).  The 
appellant noted that he was "stringing constantan wire" 
when his unit received sniper fire and then fired back.  (T. 
at pgs. 2-4).  He revealed that he had been told that the 
Bronze Star Medal was the "same thing as" the paper 
citation.  (T. at pgs. 2 & 3).  The appellant reported that 
approximately three months after his return to the United 
States from Vietnam, he started to develop PTSD symptoms, 
including flashbacks and nightmares. (T. at pg. 4).  He 
testified that at present, he had nightmares "periodically" 
and "not everyday exactly."  (T. at pgs. 4 & 5).  According 
to the appellant, his nerves were bad and he could not 
concentrate.  (T. at 5).  The appellant's mother testified 
that upon the appellant's return home from Vietnam, his 
personality had changed drastically and he suffered from 
"all kinds of nerve problems," including flashbacks and 
nightmares.  (Id.).    

In June 1996, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant's 
representative noted that the appellant had received the 
Bronze Star for combat action.  (T. at pg. 3).  The appellant 
testified that the day he earned the Bronze Star, there was 
enemy fire coming in around the perimeter and he was out 
"stringing constantan wire" on detail.  (T. at pgs. 3 & 4).  
He stated that they were "receiving incoming on the base" 
and that they returned fire to the enemy.  (T. at pg. 4).  In 
regard to his current PTSD symptoms, the appellant noted that 
"just periodically," he had nightmares and would hear loud, 
big noises like thunder.  (Id.).  According to the appellant, 
he was currently taking medication for a nervous condition.  
(T. at pgs. 7 & 8).  The appellant testified that his Bronze 
Medal was stolen.  (T. at pg. 22).  

A correspondence from the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR) (formerly the U.S. Army & 
Joint Service Environmental Support Group (ESG)), to the RO, 
dated in May 1998, shows that at that time, the USASCRUR 
stated that they were enclosing extracts of the Operations 
Reports-Lessons Learned (OR-LL's) submitted by the 25th 
Infantry Division (25th Inf Div), the higher headquarters of 
the 1st Battalion, 8th Artillery (1st Bn, 8th Arty), the 
appellant's unit of assignment in Vietnam, for the period 
from February 1, 1970 to October 31, 1970.  According to the 
USASCRUR, the OR-LL's documented enemy activity in the areas 
of Cu Chi and Tay Ninh, the documented base area locations of 
the 1st Bn, 8th Arty.  The USASCRUR further noted that the OR-
LL's documented that on May 1, 1970, elements of the 25th Inf 
Div, to include the 1st Bn, 8th Arty, participated in 
operations in Cambodia.  The USASCRUR also stated that U. S. 
Army casualty files listed a Specialist 6 (SP6) J.N.C., Jr., 
as killed in action (KIA) as the result of small arms fire 
(SAF) in August 1970.  According to the USASCRUR, SP6 C.'s 
higher headquarters was the 173d Airborne Brigade (173d Abn 
Bde).  

In August 1998, the RO requested that the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, verify whether 
or not the appellant had received the Bronze Star Medal with 
"V" device.  In October 1998, the NPRC responded that a 
Bronze Star was not a matter of record.   

In a Memo, dated in November 1998, the RO concluded that the 
appellant was not shown to have any verified in-service 
stressors by the objective evidence in the file.  

A VA medical outpatient treatment record, dated in March 
1999, shows that at that time, Michael G. Smith, M.D., stated 
that the appellant had been judged to be disabled by the 
social security administration due to mental illness.  Dr. 
Smith reported that the appellant's current psychiatric 
diagnosis was schizo-affective disorder, and that he was not 
able to work due to the effect of that psychiatric illness.  

In June 1999, the appellant underwent a VA PTSD examination.  
At that time, he reported such symptoms as poor sleep 
including mood swings and jerking in his sleep.  The 
appellant stated that he would also see flashes of light, as 
if seeing lightening and hearing thunder.  He noted that he 
had a history of alcohol abuse, but indicated that he had 
been sober for the past year.  According to the appellant, he 
had last worked in 1980 as a dishwasher and since that time, 
he had not been gainfully employed and was receiving social 
security disability.  Socially, he reported little or no 
social life, spending most of his time at home watching 
television or coming in for appointments.  The appellant 
stated that he served in Vietnam for one year in an area that 
he defined as a combat zone.  He indicated that his unit was 
exposed to incoming rounds from mortars, rockets, and small 
arms fire.  

Upon mental status evaluation, the appellant was alert, and 
his speech was logical and goal directed.  He reported such 
symptoms as mood swings, trouble sleeping, jerking in his 
sleep, and having visions of lightening and hearing 
explosions like thunder.  The appellant reported no suicidal 
or homicidal ideas.  His intelligence was estimated to be 
average as judged by his fund of knowledge and vocabulary.  
He was oriented to time, place, and person.  His memory for 
recent and remote events was intact as evidenced by his 
recollection of his past history and current events.  The 
appellant's judgment was intact and he had some degree of 
insight.  He was motivated to remain in treatment.  The 
appellant reported no loss of impulse control and no evidence 
of obsessive thoughts or panic attacks.  The diagnoses 
included the following:(Axis I) (1) schizo-affective 
disorder, (2) alcohol dependence in remission, (Axis IV) 
stressor-experiences in Vietnam, and (Axis V) Global 
Assessment of Functioning (GAF) score of 45 for schizo-
affective disorder, indicating evidence of significant 
impairment in mood and thinking, along with impairment of 
social and occupational functioning.  In regard to the 
diagnosis of schizo-affective disorder from Axis I, the 
examining physician stated that that was the diagnosis of 
record from the appellant's treating physician and was what 
supported the appellant's social security disability.  The 
examiner stated that schizo-affective disorder was also what 
the appellant was being treated for at that time.  According 
to the examiner, the diagnosis of PTSD was not supported by a 
longitudinal history of symptoms compatible with that 
diagnosis to meet Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM-IV) criteria for PTSD.  

In May 2000, the RO received records from the Social Security 
Administration (SSA) which revealed that the appellant was 
denied SSA benefits in a July 1992 decision.  According to 
the records, the appellant's primary diagnoses were of 
paranoid schizophrenia and a psychotic disorder.  

A VA outpatient treatment record, dated in April 2000, shows 
that at that time, Dr. Smith evaluated the appellant and 
noted that he exhibited bizarre clothing, packed padding into 
his shirt so as to "feel protected," wore sunglasses all 
the time, and carried various implements.  According to Dr. 
Smith, the appellant was on high doses of multiple 
psychiatric medications and still had paranoid ideations, 
periods of agitation and irritability, delusional thinking, 
and auditory hallucinations.  Dr. Smith indicated that the 
appellant identified his duty in Vietnam as the time during 
which his psychiatric problems began.  Dr. Smith noted that 
the appellant clearly had a chronic disabling psychotic and 
affective mental illness, and it was his opinion that if it 
could be shown that the appellant had onset or aggravation of 
that chronic mental illness while serving in combat, then a 
case could be made for a service-connected psychiatric 
disability.  The diagnosis was of schizo-affective disorder, 
possible PTSD.   


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of the 
Department of Veterans Affairs  with respect to notice and 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In December 1992, the 
appellant submitted VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs.  At that time, he indicated that he had received 
medical treatment at the Family Guidance Center in October 
1991.  In an April 1993 correspondence from the RO to the 
Family Guidance Center, the RO requested the appellant's 
medical records in relation to his treatment for PTSD, from 
October 1991 to the present.  In April 1993, the Family 
Guidance Center responded that they did not have any records 
which pertained to the appellant.

In an October 1996 decision, the Board remanded this case.  
At that time, the Board requested that the RO obtain from the 
Social Security Administration a copy of any disability 
determination it had made concerning the appellant, and 
copies of the medical records upon which any such award was 
based.  The RO was also to request from the appellant a 
statement containing as much detail as possible regarding the 
stressors to which he was exposed during his period of 
service.  Regardless of the appellant's response, the RO was 
requested to review the file and prepare a summary of all 
claimed stressors.  Subsequently, the summary was to be sent 
to the United States Army & Joint Services Environmental 
Support Group (ESG) in Springfield Virginia.  The RO was to 
then request that the ESG provide any information which could 
corroborate the appellant's alleged stressors.  Thereafter, 
the RO was to provide the appellant with a comprehensive VA 
examination by a board certified psychiatrist, if available, 
to determine the nature and extent of any psychiatric 
disability found to be present.  It was requested that the 
examiner specifically include or exclude a diagnosis of PTSD.  

In a correspondence from the RO to the appellant, dated in 
October 1996, the RO requested that the appellant furnish a 
statement containing as much detail as possible regarding the 
stressors to which he was exposed to during service.  The 
evidence of record is negative for a response from the 
appellant.  In addition, in May 1998, the USASCRUR (formerly 
the ESG) submitted to the RO extracts of OR-LL's submitted by 
the 25th Infantry Division (25th Inf Div), the higher 
headquarters of the 1st Battalion, 8th Artillery (1st Bn, 8th 
Arty), the appellant's unit of assignment in Vietnam, for the 
period from February 1, 1970 to October 31, 1970.  Moreover, 
in June 1999, the appellant underwent a VA PTSD examination. 

In a December 1998 decision, the Board once again remanded 
this case.  At that time, the Board again requested that the 
RO obtain from the SSA a copy of any disability determination 
it had made concerning the appellant, and copies of the 
medial records upon which any such award (or denial of 
benefits) was based.  In this regard, in May 2000, the RO 
received SSA records which revealed that the appellant was 
denied SSA benefits in a July 1992 decision.  The Board also 
notes that the evidence of record includes a VA Hospital 
Summary showing that the appellant was hospitalized from 
February to April 1972, outpatient treatment records from the 
Leavenworth VAMC, from February 1972 to July 1977, outpatient 
treatment records from the Kansas City VAMC, from October 
1990 to January 1994, an incomplete copy of a pre-trail 
examination report, dated in October 1991, a private 
psychiatric assessment from the Tri-County Community Mental 
Health Service, dated in December 1992, and VA outpatient 
treatment records, dated in March 1999 and April 2000.  

In light of the above, it is the Board's determination that 
there is no indication that there are additional documents 
that have not been obtained and would be pertinent to the 
present claim.  The appellant has been accorded the 
opportunity to present evidence and argument in support of 
the claim, including at a personal hearing and a hearing 
before the undersigned Board Member.  The Board also 
concludes that the discussions in the rating decisions, the 
statement of the case, the supplemental statements of the 
case, the appellant's testimony at his personal hearing and 
before the undersigned Board Member, and in the letters sent 
to the appellant from the RO during the course of the appeal 
have in effect informed him of the information and evidence 
that would be needed to substantiate his claim and comply 
with the VA's notification requirements.  See 38 U.S.C.A. 
§ 5103.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO has met its duty 
to assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 
2001).  No further development is required in order to comply 
with VA's duty to assist.


III.  Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).

In the instant case, the Board notes that the appellant filed 
his initial claim for service connection for PTSD in November 
1992.  Thus, given the fact that this case is currently 
pending before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, the Board determines that the 
appellant's claim of entitlement to service connection for 
PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas v. Derwinski, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
See Cohen, supra (quoting 38 C.F.R. § 3.304 (f)); see also VA 
ADJUDICATION PROCEDURE MANUAL M-21-1, Part VI, 7.46 (Oct. 11, 
1995) (hereinafter VA MANUAL 21-1).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West v. Brown, 7 Vet. App. at 76; Zarycki v. 
Brown, 6 Vet. App. at 98.  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the United States Court of Appeals for 
Veterans Claims (Court)(formerly the United States Court of 
Veterans Appeals), held that "the absence of corroboration 
in the service records, when there is nothing in the 
available records that is inconsistent with other evidence, 
does not relieve the BVA of its obligations to assess the 
credibility and probative value of the other evidence."  
West, Zarycki, and Doran cited a provision of the VA MANUAL 
21-1 which has now been revised as to "Evidence of Stressors 
in Service" to read, in part,... "[C]orroborating evidence 
of a stressor is not restricted to service records, but may 
be obtained from other sources."  Since the October 1995 
revision of the VA MANUAL 21-1, the Court has held that the 
requirements in 38 C.F.R. § 3.304(f) for "credible 
supporting evidence" means that the "appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 395; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board would note that the VA has adopted the fourth 
edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed.Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125 (2001).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the appellant's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appears to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board's 
determination that the old regulations are more favorable to 
the appellant and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).

To summarize, the appellant contends, in essence, that he 
served in Vietnam for one year in an area that was a combat 
zone.  According to the appellant, his unit was exposed to 
incoming rounds from mortars, rockets, and small arms fire.  
The appellant maintains that he was awarded the Bronze Star 
for engaging in a fire fight with the enemy.  He states that 
as a result of the above experiences, he currently suffers 
from PTSD.  In this regard, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that he currently suffers from PTSD is not competent 
evidence. 

The Board recognizes that the evidence of record includes lay 
testimony from the appellant's mother.  To whatever extent 
such statements are offered to establish that the appellant 
has PTSD, such statements do not constitute competent, and 
hence, probative evidence with respect to the issue under 
consideration.  As a lay person without medical expertise, 
she is not qualified to offer evidence that requires medical 
knowledge such as a diagnosis or opinion as to the cause of a 
disability.  See Espiritu, 2 Vet. App. at 492, 494; 
Grottveit, 5 Vet. App. at 91, 93.      

In the instant case, the Board recognizes that the NPRC was 
unable to verify that the appellant had received the Bronze 
Star.  The Board further notes that in a November 1998 Memo, 
the RO concluded that the appellant was not shown to have any 
verified in-service stressors by the objective evidence in 
the file.  However, the Board observes that according to the 
USASCRUR, the OR-LL's from the appellant's unit of assignment 
in Vietnam, for the period from February 1, 1970 to October 
31, 1970, documented enemy activity in the areas of Cu Chi 
and Tay Ninh, the documented base area locations of the 1st 
Bn, 8th Arty.  The USASCRUR further noted that the OR-LL's 
documented that on May 1, 1970, elements of the 25th Inf Div, 
to include the 1st Bn, 8th Arty, participated in operations in 
Cambodia.  Therefore, in light of the OR-LL's from the 
appellant's unit of assignment in Vietnam, the Board 
acknowledges that the appellant engaged in combat while 
stationed in Vietnam.  As he was in combat during the Vietnam 
War, the Board considers his lay testimony and statements as 
credible evidence of his in-service stressors.  See 38 
U.S.C.A. § 1154(b) (West 1991).  

In light of the above, although the Board recognizes that the 
appellant engaged in combat during his military service, the 
Board observes that upon a review of the record, there is no 
competent medical evidence showing a current medical 
diagnosis of PTSD, nor has it been reported that such 
evidence exists so as to give rise to a duty under 38 
U.S.C.A. § 5103(a).  In this regard, the Board recognizes 
that a private pre-trial examination report, dated in October 
1991, shows that at that time, the appellant was diagnosed 
with dysthymia (depressive neurosis) and PTSD.  However, the 
Board observes that the severe psychosocial stressors from 
which the PTSD diagnosis was based on were of enduring 
circumstance of unemployment and poverty, and not on in-
service stressors.  As previously stated, under the old 
regulations, the requirements for service connection for PTSD 
must include a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  

The Board further notes that a private psychiatric assessment 
from the Tri-County Community Mental Health Services, dated 
in December 1992, shows that at that time, following a mental 
status evaluation of the appellant, the assessment included 
the following: (1) a dysthymic disorder, (2) a mixed 
personality disorder, and (3) rule-out PTSD.  In this regard, 
the Board notes that PTSD was not actually found after the 
mental status evaluation, but merely suspected.  The "rule-
out PTSD" assessment is a preliminary finding and does not 
equate to an actual diagnosis of the disorder.  The Court has 
held that medical opinions expressed in speculative terms 
cannot establish a plausible claim; service connection may 
not be based on or resort to speculation or remote 
possibility.  See 38 C.F.R. §  3.102 (2001); see also Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 124, 127 
(1998).

In addition, the outpatient treatment records from the Kansas 
City VAMC, from October 1990 to January 1994, show that in 
January 1993, the appellant's diagnosed PTSD was attributed 
to his child abuse and "possibly Vietnam."  In this regard, 
to the extent that the above diagnosis could be used to show 
a link between the appellant's symptomatology and his in-
service stressors, the Board notes that the examining 
physician did not specifically state that the appellant's 
experiences from Vietnam caused or aggravated his PTSD, but 
just that his PTSD was "possibly" due to his experiences in 
Vietnam.  This distinction is crucial, for the Court has held 
that where a physician is unable to provide a definitive 
causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'"  See Perman 
v. Brown, 5 Vet. App. 237, 241 (1993) (citing Sklar v. Brown, 
5 Vet. App. 104, 145-46 (1993); Kates v. Brown, 5 Vet. App. 
93, 95 (1993); and Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992)).  Thus, given the fact that the above medical 
opinion is speculative, at best, the Board finds that such 
medical opinion is of diminished probative value on the issue 
of whether or not the appellant has PTSD.  See Bostain v. 
West, 11 Vet. App. at 124; see also Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board is 
entitled to independently assess the weight of the evidence 
before it).

The Board further notes that according to the Kansas City 
VAMC records, while the appellant was hospitalized from 
August to September 1993 for treatment for alcohol addiction, 
it was noted that he was being followed by the "PCT clinic" 
on an outpatient basis for PTSD.  The appellant was 
discharged irregularly and upon his discharge, he was 
diagnosed with the following: (Axis I) (1) alcohol 
dependence, (2) PTSD, (3) dysthymia, and (4) agoraphobia.  
However, the Board notes that although PTSD was listed with 
the appellant's discharge diagnoses, the VAMC hospitalization 
records do not address the rationale supporting the 
diagnosis, and do not purport to be based on a review of the 
entire available medical record.  Thus, it is the Board's 
determination that the diagnosis is of diminished probative 
value on the issue of whether or not the appellant has PTSD.  
See Madden, supra; Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
("It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence"). 

A VA outpatient treatment record, dated in March 1999, shows 
that at that time, Dr. Smith evaluated the appellant and 
diagnosed him with schizo-affective disorder.  The Board 
recognizes that when Dr. Smith subsequently evaluated the 
appellant in April 2000, Dr. Smith stated that the appellant 
clearly had a chronic disabling psychotic and affective 
mental illness, and that it was his opinion that if it could 
be shown that the appellant had onset or aggravation of that 
chronic mental illness while serving in combat, then a case 
could be made for a service-connected psychiatric disability.  
Dr. Smith then diagnosed the appellant with schizo-affective 
disorder, possible PTSD.  In this regard, the Board notes 
that once again, although PTSD was suspected, it was not 
actually found upon evaluation.  Dr. Smith's opinion that the 
appellant had "possible" PTSD was a preliminary finding and 
does not equate to an actual diagnosis of the disorder.  See 
Obert v. Brown, 5 Vet. App. at 30, 33; Bostain v. West, 11 
Vet. at 124.  

In light of the above, while the Board recognizes that the 
record contains some diagnoses of PTSD in post-service VA and 
private medical records, the Board does not find that these 
diagnoses are probative to the issue of whether the appellant 
currently has PTSD.  By contrast, the Board notes that in 
June 1999, when the appellant was afforded a VA examination 
for the purpose of determining whether he actually had PTSD, 
the examiner diagnosed the appellant with schizo-affective 
disorder and concluded that the diagnosis of PTSD was not 
supported by a longitudinal history of symptoms compatible 
with that diagnosis to meet DSM-IV criteria for PTSD.  In 
this regard, the Board recognizes that the old regulations 
are to be applied to the appellant's claim under Karnas, 
supra, and that under the old regulations, it was not 
required that the medical diagnosis of PTSD be in accordance 
with DSM-IV.  Nevertheless, under the old regulations, a 
clear diagnosis of PTSD is still required, and the fact 
remains that the examiner from the appellant's June 1999 VA 
examination did not conclude that the appellant suffered from 
PTSD.  Indeed, no clear diagnosis of PTSD is of record.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (holding 
that the Board is entitled to independently assess the weight 
of the evidence before it); Owens v. Brown, 7 Vet. App. 429, 
432-33 (1995).      

In light of the foregoing, and the fact that there is no 
probative diagnosis of PTSD of record, the Board concludes 
that the a preponderance of the evidence is against a 
diagnosis of PTSD in this case.  See, e.g., Cohen v. Brown, 
10 Vet. App. at 153 (Chief Judge Neeker, concurring) (VA 
adjudicators may reject the claim upon a finding that a 
preponderance of the evidence is against a PTSD diagnosis).  
Hence, an award of service connection for PTSD is not 
warranted, and the appellant's claim for this disability is 
denied.      


B.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for the 
residuals of malaria   

I.  Relevant Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served 90 days or more during a period of war 
and malaria becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In an August 1987 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
malaria.  There is no evidence of record showing that the 
appellant subsequently filed an NOD.  38 U.S.C.A. §§ 7105(a), 
(b)(1) (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 
20.302(a)(2001).  Therefore, the August 1987 rating decision 
became final when the appellant did not file an NOD within 
one year of the date he was notified of that unfavorable 
determination.  38 U.S.C.A. § 7105(c)(West 1991 & Supp. 
2001).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  However, the 
Board notes that while the VCAA provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, and also includes new notification provisions, the 
VCAA specifically provides that nothing in the relevant 
section shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  Therefore, in light of the 
disposition of the appellant's claim below, the Board 
concludes that further development under the VCAA is not 
warranted prior to adjudication of this issue.  


II.  Factual Background

The appellant's original claim for entitlement to service 
connection for malaria was denied in an unappealed rating 
decision of August 1987.  At that time, the RO determined 
that the appellant's service medical records were negative 
for any complaints or findings of malaria, and that there was 
no evidence of record showing that he currently suffered from 
the residuals of malaria.  As set forth earlier, the August 
1987 rating decision became final.  

The evidence of record at the time of the August 1987 rating 
decision consisted of the appellant's service medical records 
and a VA Hospital Summary showing that the appellant was 
hospitalized from February to April 1972.  

The appellant's service medical records, including his 
separation examination, dated in July 1971, are negative for 
any complaints or findings of malaria.  The VA Hospital 
Summary, dated in April 1972, is also negative for any 
complaints or findings of malaria.  

Pertinent evidence submitted subsequent to the August 1987 
rating decision includes outpatient treatment records from 
the Kansas City VAMC, from October 1990 to January 1994, a 
May 1999 VA examination, and hearing testimony.  

In February 1994, the RO received outpatient treatment 
records from the Kansas City VAMC, from October 1990 to 
January 1994.  The records are negative for any complaints or 
findings of malaria or residuals thereof.  

In March 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in Cambodia, 
he developed a temperature and was hospitalized for two 
weeks.  (T. at pgs. 9 & 10).  The appellant stated that while 
he was hospitalized, his physician informed him that he had 
malaria.  (T. at p. 10).  He indicated that he was given 
medication and discharged to his original unit.  (Id.).  The 
appellant reported that at present, he occasionally had a 
high fever.  (Id.)  According to the appellant, he was not 
taking any medication for the residuals of malaria.  (T. at 
pg. 11).  

In June 1996, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that during service, he was told by a physician 
that he had malaria.  (T. at pg. 13).  He stated that upon 
his return to the United States from Vietnam, he was given 
"big pills" to take in order to prevent the recurrence of 
malaria, and that he took the pills for approximately two 
years.  (Id.).  The appellant indicated that he did not know 
if he currently had malaria.  (Id.).  

In May 1999, the appellant underwent a VA examination.  At 
that time, he stated that while he was stationed in Vietnam, 
he was diagnosed with malaria.  The appellant stated that his 
current medical complaints were related to occasional 
respiratory problems and erythema multiforme of the lower 
extremities, which was treated two years ago and had totally 
resolved without recurrence.  Following the physical 
examination, the appellant was diagnosed with the following: 
(1) hypertensive cardiovascular disease, (2) history of 
erythema multiforme, resolved, and (3) history of respiratory 
distress; discoid atelectasis.  


III.  Analysis

In the instant case, the appellant contends that while he was 
stationed in Cambodia and Vietnam, he was diagnosed with 
malaria.  The appellant maintains, in essence, that following 
his discharge, he continued to suffer from the residuals of 
malaria.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that he currently suffers from the residuals of 
malaria is not competent evidence and cannot constitute 
competent medical evidence with which to reopen a claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In any event, 
his contention that he currently suffers from the residuals 
of malaria is cumulative of his previous contentions at the 
time of his prior claim.  

In regards to the evidence submitted in support of reopening 
the appellant's claim of service connection for the residuals 
of malaria, the outpatient treatment records from the Kansas 
City VAMC, from October 1990 to January 1994, and May 1999 VA 
examination are "new" in that they were not of record at 
the time of the RO's denial in August 1987.  However, while 
the above evidence is "new," it is not so significant that 
it addresses the specific matter under consideration, which 
is whether the appellant currently suffers from the residuals 
of malaria.  See 38 C.F.R. § 3.156(a) (2001).

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Thus, upon a review of the 
"new" evidence, the Board notes that the evidence is 
negative for any complaints or findings of residuals of 
malaria.  The Board observes that in the appellant's May 1999 
VA examination, although the appellant gave a history of 
having malaria while he was in the military, the examination 
findings show diagnoses for unrelated disorders. Therefore, 
in light of the above, because the "new" evidence is not so 
significant that it addresses the specific matter under 
consideration, which is whether the appellant currently 
suffers from the residuals of malaria, it is not material.  
Id.     

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim for service connection for the residuals of 
malaria.  Id.  He has presented no new, significant evidence 
showing that he currently suffers from the residuals of 
malaria.  Therefore, in light of the above, because the 
additional evidence is not new and material, his claim must 
be denied.













ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

New and material evidence having not been submitted, service 
connection for the residuals of malaria is denied.  






		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

